Exhibit 10.4

DAVID BUCHANAN
INCENTIVE COMPENSATION
This incentive compensation agreement (“Agreement”) is entered into this 23rd
day of December 2014, effective as of the 1st day of January 2015, by and among
FIDELITY SOUTHERN CORPORATION, a Georgia corporation (“Fidelity Southern”),
FIDELITY BANK, a Georgia banking corporation (the “Bank”), and David Buchanan
(“Buchanan”). Fidelity Southern and the Bank are referred to collectively as
“Fidelity.”
For each calendar year during the Employment Period (as defined below), the
Compensation Committee (“Committee”) of the Board of Directors of Fidelity will
establish in its sole discretion (after discussion with Management) the
percentage of base salary available for incentive compensation consideration and
the executive incentive compensation evaluation criteria, which will include
corporate and individual performance measurements, goals and objectives, both
financial and non-financial, for such calendar year prior to or at the
commencement of the calendar year. The term “Employment Period” means the period
of time commencing on January 1, 2015 until the earlier of (i) the date
Buchanan’s employment terminates for any reason and (ii) December 31, 2018, or
such additional period of time as may be mutually agreed among the parties.
Buchanan will be paid incentive compensation (“Incentive Compensation”), if any,
in cash as determined by the Committee following its evaluation of corporate and
individual performance relative to the executive compensation criteria
established at the beginning of each calendar year during the Employment Period
and such other measures or modifications as the Committee at its sole
discretion, may consider.
Buchanan will be eligible for up to 50% of base compensation as Incentive
Compensation. The Committee will determine the actual amount of incentive
compensation annually, in accordance with the standards set forth herein. The
Committee will evaluate Fidelity’s and Buchanan’s annual performance relative to
the following financial and non-financial measurements, goals and objectives,
and such other measures and modifications as the Committee, in its sole
discretion, may consider in the determination of Incentive Compensation to be
paid for each calendar year during the Employment Period.
1.
Financial Performance Measurements based on the Fidelity budget for each
calendar year (these measurements may be modified for evaluation purposes at any
time during a calendar year based on changes in the strategic plan, the business
plan, competitive or economic factors, changes in regulatory or accounting
rules, laws or regulations or such other factors as the Committee, in its sole
discretion, may determine):







--------------------------------------------------------------------------------

Exhibit 10.4

▪
Net income

▪
Earnings per share (EPS)

▪
Return on equity (ROE)

▪
Return on assets (ROA)

▪
Total stockholder return

▪
Loan growth

▪
Asset quality

▪
Deposit growth

▪
Net interest margin

▪
Noninterest income

▪
Noninterest expense management and control

▪
Business unit net income



2.
Non-financial corporate and individual goals including but not limited to:



▪
Compliance with laws and regulations including Compliance and Safety and
Soundness ratings of 2 or better

▪
Hiring proven lenders and managers, as identified, to grow loans and deposits or
develop, expand or improve operations and products and services and their
delivery

▪
Opening new branches and loan production offices to profitably expand market
presence

▪
Market share growth

▪
Development/expansion of profitable products/services and delivery systems

▪
Furtherance of or achievement of strategic goals and objectives

▪
Individual performance based on competitive, legal, regulatory, and economic
conditions

▪
Such other factors as the Compensation Committee in its sole discretion may
consider in determining the amount, if any, of Incentive Compensation to be
awarded.



The right of Buchanan to receive Incentive Compensation, if any, hereunder
related to a calendar year shall vest on the last day of such calendar year. In
the event Buchanan is entitled pursuant to the Agreement and the determination
of the Committee at its sole discretion to Incentive Compensation for a period
of less than a full year, the Incentive Compensation, if any, for such year
shall vest on the last day of his employment.
 
Within 60 days after the end of each calendar year, management shall calculate
and evaluate Fidelity’s and Buchanan’s performance relative to the Criteria and
provide such calculations and evaluations to the Committee for its review.


The Committee shall, no later than March 15 of each calendar year, make its own
independent assessment of the extent to which the Criteria and such other
measures and modifications as the Committee, in its sole discretion, may
consider have been achieved; and, based

2

--------------------------------------------------------------------------------

Exhibit 10.4

on its assessment, shall award and pay Incentive Compensation in such amounts,
if any, as it deems to have been earned by Buchanan.


The Committee may revise or modify the Criteria for the year to the extent the
Committee, in the exercise of its sole and absolute discretion, believes
necessary or deems equitable in light of any unexpected or unusual or
non-recurring circumstances or events, including but not limited to, changes in
accounting rules, accounting practices or procedures, tax and other laws and
regulations, or in the event of mergers, acquisitions, divestitures,
unanticipated increases in regulatory fees or costs, any extraordinary or
unanticipated competitive or economic circumstances, or any other factors as the
Committee may determine.


In addition, in determining whether or to the extent that any one or more of the
Criteria have been met, the Committee may adjust Fidelity’s financial results to
exclude the effects of any or all extraordinary items (as determined under
generally accepted accounting principles) and any other unusual or non-recurring
items that distort year-to-year comparisons of results or otherwise distort
results for the year (either on an entity, business unit, or consolidated basis)
and consider the impact on results of other events, including but not limited
to, charges or costs associated with restructurings of Fidelity, discontinued
operations, acquisitions or dispositions of business entities or assets,
reorganizations, mergers or divestures, the effects of competition or economic
conditions, and of changes in tax, regulatory or accounting rules, laws or
regulations.


Payment is to be made in cash, restricted stock, or any other appropriate legal
manner during the two and one-half month period in the calendar year following
the calendar year for which the Incentive Compensation is earned ending on March
15. The Committee, in its sole discretion, during a calendar year may make a
non-refundable prepayment of a portion of the Incentive Compensation to Buchanan
if it believes that the partial payment will not exceed the amount of the
Incentive Compensation for that calendar year.


Nothing contained in this Agreement shall be construed to be an employment
contract between Buchanan and Fidelity. The Agreement will be binding upon and
inure to the benefit of Fidelity Southern, the Bank, affiliates, Buchanan and
their respective heirs, representatives and successors. This Agreement shall be
deemed to be made in and in all respects shall be interpreted, construed and
governed by and in accordance with the laws of the State of Georgia, excluding
its conflicts of laws. All disputes arising under this Agreement shall be
submitted to and settled by arbitration. Arbitration shall be by one (1)
arbitrator selected in accordance with the rules of the American Arbitration
Association, Atlanta, Georgia (“AAA”) by the AAA. The hearings before the
arbitrator shall be held in Atlanta, Georgia and shall be conducted in
accordance with the rules existing on the date thereof of the AAA to the extent
not inconsistent with this Agreement.

3

--------------------------------------------------------------------------------

Exhibit 10.4

Notwithstanding any other provision of this Agreement, Fidelity's obligations
under this Agreement shall be subject to compliance with applicable laws and
regulations, including without limitation, regulations addressing Golden
Parachute and Indemnification Payments (12 CFR § 359) (the "Rules"). In
consideration for the benefits Buchanan will receive pursuant to the terms of
this Agreement, Buchanan hereby voluntarily waives any claim against the United
States or Fidelity for any changes to the payments or benefits that are required
to comply with the Rules. Buchanan acknowledges that the Rules may require
modification of the compensation, bonus, incentive and other benefit plans,
arrangements, policies and agreements (including so-called "golden parachute"
agreements) that are provided for under this Agreement. This waiver includes all
claims Buchanan may have under the laws of the United States or any state
related to the requirements imposed by the Rules, including without limitation a
claim for any compensation or other payments Buchanan would otherwise receive,
any challenge to the process by which the Rules were adopted and any tort or
constitutional claim about the effect of the Rules on Buchanan's employment
relationship.
This Agreement be executed in counterparts (which may be exchanged by facsimile
or e-mail), each of which is deemed an original, but which together shall
constitute one and the same instrument.

4

--------------------------------------------------------------------------------

Exhibit 10.4



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.


FIDELITY SOUTHERN CORPORATION
By:    /s/ James B. Miller, Jr.            
Name:    James B. Miller, Jr.            
Title:     Chairman                
FIDELITY BANK
By:    /s/ H. Palmer Proctor, Jr.        
Name:    H. Palmer Proctor, Jr.            
Title: President                




BUCHANAN
/s/ David Buchanan                
David Buchanan



5